No. 99-40642
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40642
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DERRICK DUDLEY,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-78-1
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Derrick Dudley pleaded guilty pursuant to a plea agreement

to one count of possession with intent to distribute marijuana,

in violation of 21 U.S.C. § 841(a)(1).     The district court

sentenced Dudley to 60 months’ imprisonment and a two-year term

of supervised release.   Dudley appeals his sentence.

     Dudley contends that the district court erred in calculating

the amount of drugs attributable to him because the presentence

report on which the district court relied did not possess

sufficient indicia of reliability.   This court reviews a district

court’s factual findings concerning the quantity of drugs

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-40642
                               -2-

implicated by the crime for clear error.   United States v. Davis,

76 F.3d 82, 84 (5th Cir. 1996).   Our review of the record reveals

no error, clear or otherwise, in the district court’s finding

that an aggregate quantity of 1254.04 kilograms of marijuana was

attributable to Dudley for sentencing purposes.

     AFFIRMED.